DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Response to Amendment
The amendment filed on 7/25/2022 has been entered. Claims 1-2 are currently amended.  Claims 3-4, 7, and 11 have been cancelled.  Claims 1-2, 5-6 and 8-10 are pending and are under examination in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The method for manufacturing material powder for metal laminating modelling according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because claim 1 is directed to a method for metal laminating modelling, not for manufacturing material powder.
Claims 5-6 and 8-10 are rejected likewise.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recited “the durability test is implemented without performing the metal laminating modelling”.  However, claim 1 positively recites a durability test comprising steps for metal laminating modeling.  Therefore, dependent claim 2 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's argument, filed on 7/25/2022, with respect to 101 rejection has been fully considered but is not persuasive.
Applicant pointed out that amendment of the claims is made to recite "A method for metal laminating modelling" comprising specific steps of "repeating a recoating step and a sintering step" and "collecting an unsintered material". Furthermore, the "material powder" with a predetermined particle size distribution that is used in the recoating step, is in fact obtained based on the fluidity determination results after performing the durability test.
In response, claim 1 still recites abstract ideas of measuring, testing, comparing and confirming fluidity.  The specific steps of "repeating a recoating step and a sintering step" and "collecting an unsintered material" are not actively integrated with the abstract ideas, because once the measuring, testing, comparing, and confirming activities are done, they are just applied to the metal laminating modelling process: the metal laminating process does not need to constantly rely on these measuring.  Furthermore, these specific steps are just general or routine activity related to metal laminating modelling which does not add significantly more.
Applicant made argument that the current invention solves a problem that the fluidity of material gradually decreased when the material (unsintered material) was repeatedly reused. The results from the durability test for determining fluidity is implemented into practical application for metal laminating modelling.
In response, measuring fluidity is a conventional practice.  Finding a use of a conventional practice to solve a problem does not automatically gain patentability.  As stated above, the durability test result is simply applied to a routine metal laminating modelling process, and is not actively integrated into a practical process.
Applicant made argument that the specific steps of recoating and sintering using the metal laminating modelling device is not directed to 'concepts performed in the human mind".
In response, the recited recoating and sintering are not abstract ideas, but they are not actively integrated with the abstract ideas of measuring, testing, comparing and confirming, as stated above.
Applicant made argument that the claim is not directed to an abstract idea because it does not fall in the enumerated groupings listed in MPEP 2106.04. That is, the claim is not directed to mathematical concepts because no mathematical relationships, mathematical formulas or equations are recited. Furthermore, the claim is not directed to certain methods of organizing human activity or mental processes as the claim recites active steps that cannot be practically performed in the human mind.
In response, the recited measuring, testing, comparing and confirming are directed to a judicial exception as an abstract idea: (b) Mental Process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant made argument that in step 2A, Prong Two, since the claim integrates the judicial exception into a practical application (e.g. applying the results from the durability test to obtain a material powder for metal laminating modelling), its practical application is sufficiently limited to metal laminating modelling so that a full eligibility analysis is not needed.
In response, the claim does not integrate the judicial exception into a practical application because the recited measuring, testing, comparing and confirming are simply applied to the laminating process, as stated above.
Applicant made argument that the present invention applies the results after confirming the particle size distribution and fluidity to the method for metal laminating modeling, and can bring about an obvious improvement. Therefore, even in step 2B of the eligibility analysis, the additional elements should also be judged as "significantly more", and thus should be patent eligible.
In response, the recoating and sintering processes are conventional and general practice.  Applicant does not provide inventive elements in these processes.  Therefore, there is no "significantly more" related to these processes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6 and 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims recite a method for metal laminating modelling comprising measuring, comparing, and confirming particle size distribution and fluidity.  This is directed to a judicial exception as an abstract idea: (b) Mental Process - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The method is considered as mental activity (Step 2A Prong One).  
This judicial exception is not integrated into a practical application. Once the abstract idea of determining particle size distribution is done, it is simply applied to the metal laminating modelling.  The metal laminating modelling process can be conducted without continued measuring, testing and determining particle size or fluidity. This situation is similar to Example 45 in “101 working examples” wherein the controller does not integrate the judicial exception into a practical application, because the controller represents mere data gathering and is recited at a high level of generality; it represents no more than mere instructions to apply the judicial exceptions on a computer and nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a controller (Step 2A Prong Two).  As stated above, the instant claim similarly recites mere data gathering of the claimed particle size and fluidity, followed by generally linking this concept to the broad recitation of “metal laminating modelling”.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception: the recited recoating step and sintering step are routine and well known.  (Step 2B).
In view of the above considerations, the examiner considers the claims to be ineligible under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762